Citation Nr: 0117474	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  The veteran died on May [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the 
appellant in obtaining information and evidence necessary to 
substantiate her claim.

2.  The veteran died as a result of cardiomyopathy due to 
myocardial ischemia, due to coronary artery disease, due to 
congestive heart failure.

3.  The evidence does not establish that the veteran's death 
was contributed to, or hastened or caused by, medical or 
surgical treatment rendered at a VA facility, or that such VA 
treatment resulted in disability which rendered the veteran 
less able to resist the debilitating effects of the fatal 
cardiac disease.


CONCLUSION OF LAW

The requirements for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.358, 3.800(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
The Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The appellant has been 
provided a statement of the case and an April 2001 letter 
informing her of the medical evidence necessary to 
substantiate her claim.  Additionally, the pertinent VA and 
non-VA treatment records have been obtained.  


In this case, it is acknowledged that, prior to his death, 
the veteran had been in receipt of Social Security 
Administration disability benefits since 1979.  See May 1997 
VA examination report.  While an award notification letter is 
of record, medical reports which served as the basis of such 
determination are not of record.  Such reports relate to the 
veteran's disability status prior to 1979.  Significantly, 
the record contains a VA examination report dated in May 
1997, as well as VA and non-VA medical reports dated from 
February 1998 to May 1998, illustrating the veteran's 
condition immediately prior to his demise.  Such records are 
more probative of the issue on appeal.  As such, the veteran 
is not prejudiced by the Board's consideration of the issue 
on appeal in the absence of medical reports detailing the 
veteran's remote clinical history.  

The Board further acknowledges that an investigation of the 
veteran's demise was conducted at the Dayton VA Medical 
Center (MC) and that the actual report is not of record.  
However, in an August 1998 medical statement, the director of 
that facility discusses the findings of that report.  There 
has been no indication that such discussion is not complete.  

Given the foregoing, the Board finds that the VA has made 
reasonable efforts to assist the appellant in obtaining 
pertinent information to substantiate her claim, and the 
appellant has not identified any additional outstanding 
medical evidence.  In addition, a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
claimant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).


In August 1998, the appellant initially filed an informal 
application seeking compensation for the death of the veteran 
under the provisions of 38 U.S.C.A. § 1151.  A formal 
application for such benefits was received in May 1999.  She 
asserts that the veteran's death was caused by treatment (or 
the absence thereof) rendered by VA.  

Prior to October 1, 1997, pertinent law and regulation 
provided that no "fault" element was required in order to 
receive compensation benefits under Section 1151.  See 
generally, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 
L.Ed.2d 462 (1994); Boggs v. West, 11 Vet. App. 334 (1998); 
Jones v. West, 12 Vet. App. 460 (1999).  However, legislation 
enacted on October 1, 1997 amended that law and regulations 
to include the concept of the negligence of VA personnel.  
Accordingly, all claims for benefits under 38 U.S.C.A. 
§ 1151, filed on or after October 1, 1997, must be 
adjudicated under the provisions of Section 1151 in effect 
since October 1, 1997.  See generally VAOPGCPREC 40-97 
(December 31, 1997).  Thus, the version of section 1151 in 
effect since October 1, 1997 is applicable in the instant 
case and will be the only version referred to by the Board in 
this decision.

VA law provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such disability or death 
were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if it 
was not the result of the veteran's willful misconduct and 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
either by a VA employee or in a VA facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; see also 38 C.F.R. §§ 3.358(a), 3.800(a). 

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

The additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, review of the evidence shows that in March 1979 
the veteran underwent an aortogram, which showed severe 
occlusive arterial disease.  Consequently, the veteran 
underwent a left femoral popliteal bypass using a reversed 
saphenous vein.  See October 1979 and June 1980 medical 
statements from C.C.L., M.D.  

On VA general medical examination in May 1997, the veteran 
reported that in 1988 he had had a myocardial infarction, but 
denied ever having a coronary artery bypass graft.  He also 
complained of having chest pain approximately two to three 
days before examination.  The veteran stated that chest pain 
began with exertion such as mowing the lawn.  He described 
the pain as a squeezing type of pain, lasting from 15 to 20 
minutes, and located in the substernal area with radiation 
into the left arm.  Rest resolved the pain.  He also 
mentioned symptoms of paroxysmal nocturnal dyspnea and 
orthopnea.  The examiner reported that the veteran was 
evaluated as having congestive heart failure in January 1997, 
and that he was prescribed multiple medications, to include 
aspirin, Diltiazem, isosorbide, Lasix, potassium, Tylenol, 
and nitroglycerin.  On examination of the cardiovascular 
system, the heart had regular rhythm without murmurs.  A 
report of a x-ray study of the chest showed, among other 
things, cardiomegaly and heart and lung findings that were 
compatible with mild congestive heart failure.  The diagnoses 
made included status post myocardial infarction by history 
with presence of congestive heart failure; chronic 
obstructive pulmonary disease; hyperlipidemia; moderate 
peripheral vascular disease.

VA medical reports show that the veteran was hospitalized for 
approximately two weeks in February 1998 for shortness of 
breath and pain of the ribs.  While hospitalized, the veteran 
underwent placement of a right chest tube attached to 
suction, and a computed tomography scan of the chest.  After 
the chest tube was deemed able to be removed, and the 
veteran's lung remained expanded, he was discharged to 
outpatient treatment.  He was advised to return at once if he 
developed any chest pain or shortness of breath.  The 
diagnoses included spontaneous right pneumothorax.  

VA outpatient treatment reports dated from April 1998 to May 
1998 show continued treatment for chest pain, shortness of 
breath, and recurrent pneumonia.  Diagnoses made included 
congestive heart failure and chronic obstructive pulmonary 
disease.  A medical certificate dated May 19, 1998, shows 
that the veteran complained of swelling of the legs and feet, 
and shortness of breath.  The report shows that the veteran 
was examined and that the objective findings recorded 
included a possible S3 heart gallop.  The diagnostic 
impressions were shortness of breath and swelling of the legs 
and feet.  The veteran was scheduled to return on May 26, 
1998.  A progress note dated May 26, 1998 shows that the 
veteran came in for follow-up treatment.  The veteran was 
examined.  Findings showed that the veteran was mildly 
dysphoric, but not cyanotic.  Findings also showed that 
examination of the lungs revealed a clear left base, but 
decreased breath sounds on the right and that examination of 
the heart revealed no murmurs or gallops.  The veteran's 
blood pressure was characterized as good.  The assessments 
were chronic obstructive pulmonary disease and status post 
coronary artery bypass grafting.  

On the progress note, the physician also wrote that the 
veteran had received treatment for an exacerbation of 
difficulty breathing.  The physician wrote that the veteran 
had multiple problems including chronic obstructive pulmonary 
disease, arteriosclerotic heart disease, and peripheral 
vascular disease.  It was noted that the veteran's breathing 
worsened with any kind of physical or emotional stress such 
as jury duty.  

On May 29, 1998, the veteran was hospitalized at Mercy 
Medical Center.  The veteran presented in the emergency room 
with shortness of breath, dyspnea on exertion, and slight 
chest pain.  It was reported that the veteran had received 
treatment on an outpatient basis at the Dayton VAMC.  It was 
also reported that according to the veteran, he had received 
treatment at the VAMC approximately two days earlier when his 
treatment for congestive heart failure had been adjusted and 
that he had been released home despite the severity of his 
symptoms.  On clinical evaluation, it was noted the veteran 
appeared to be in significant congestive heart failure with 
pleural effusion.  He was admitted for further evaluation.  
On admission, the veteran appeared to be in severe 
respiratory distress, and tachyneic.  He had 3+ edema, 
mottled extremities, and a mottled upper chest.  There was 
marked coldness of his extremities, and his skin was slightly 
diaphoretic.  Examination of the chest showed an increased 
anterior- posterior diameter, and diminished diaphragmatic 
excursion with rales throughout both lung fields, more marked 
at the bases.  Cardiovascular examination revealed soft heart 
sounds, a soft systolic murmur, and split second heart sound.  
The diagnoses made included acute congestive heart failure; 
congestive cardiomyopathy; ischemic coronary artery disease 
and status post previous myocardial infarction; 
hyperlipidemia; hypertension; and peripheral vascular 
disease.  He was admitted for further therapy.  The reports 
show that on May [redacted], 1998 the veteran went into ventricular 
fibrillation cardiac arrest and expired.  

The certificate of death dated May [redacted], 1998 shows that the 
veteran died as a result of cardiomyopathy due to myocardial 
ischemia, due to coronary artery disease, and due to 
congestive heart failure.  An autopsy was not performed and 
it was noted that the veteran's manner of death was natural.  

In an August 1998 statement, S.M.C., M.D., the Director of 
the VAMC in Dayton, Ohio, wrote that he had looked into the 
circumstances of the veteran's death and that the veteran was 
cared for appropriately at the Dayton VAMC.  The director 
wrote that the veteran had received medication to remove 
excess fluid which he had retained as a result of the 
congestive heart failure and that his congestive heart 
failure was being appropriately treated on an outpatient 
basis.  He added that hospital admission was not indicated.  
The director also wrote that the veteran had significant 
coronary artery disease and chronic obstructive pulmonary 
disease, which were medically managed on an outpatient basis 
as well.  

After carefully weighing and reviewing the evidence of 
record, the Board finds that the probative and persuasive 
evidence preponderates against the appellant's claim.  In 
this case, there is no medical evidence of record 
establishing that the veteran's death was contributed to, or 
hastened or caused by any VA treatment, carelessness, 
negligence, lack of proper skill, or error in judgment.  Not 
one of the medical reports of record tends to suggest that 
the veteran's death resulted from any hospitalization or 
medical treatment provided at any VA facility, nor does any 
medical report suggest that the cause of the veteran's death 
resulted from any omission to act by any VA facility.  On the 
contrary, the medical evidence establishes that the veteran 
received VA outpatient treatment care for significant 
symptoms associated with congestive heart failure and that 
the medical treatment rendered has been deemed clinically 
appropriate.  The Board finds this is substantiated by the 
veteran's certificate of death, which reports that the cause 
of the veteran's death was natural, and the August 1998 
medical statement from the director of the Dayton VAMC, which 
maintains that the veteran received appropriate outpatient 
treatment and that an admission to hospitalization was not 
indicated.  The appellant's allegations presented on appeal 
is the only evidence of record indicating fault on behalf of 
the VA.  However, the appellant's statements, without 
supporting medical documentation, are insufficient to 
substantiate her claim.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Given the absence of medical evidence 
etiologically relating the cause of the veteran's death to 
any hospitalization, or medical or surgical treatment, 
carelessness, lack of proper skill, or error in judgment 
rendered by VA, the evidence preponderates against the 
appellant's claim and is not in equipoise.  The appeal is 
denied.  38 U.S.C.A. § 1151; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.358, 3.800(a).


ORDER

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

